                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

 Federal Trade Commission,
                Plaintiff,                              Civil Action No.: 0:20-cv-02596-JMC

        v.

 Absolute Financial Services, LLC; Absolute                           ANSWER
 Financial Services Recovery, LLC; AFSR
 Global Logistics, LLC; Lashone Elam, a/k/a
 Lashone Caldwell, in her individual and
 corporate capacity; and Talesia Neely, in her
 individual and corporate capacity,
                Defendants.


       Defendants Absolute Financial Services, LLC (“Absolute Financial”); Absolute Financial

Services Recovery, LLC (“Absolute Financial Recovery”); AFSR Global Logistics, LLC (“AFSR

Global”); Lashone Elam, a/k/a Lashone Caldwell (“Ms. Elam”), in her individual and corporate

capacity; and Talesia Neely (“Ms. Neely”), in her individual and corporate capacity, (collectively

“Defendants”), by and through their undersigned counsel, hereby respond to Plaintiff Federal

Trade Commission’s (“FTC”) Complaint for permanent injunction and other equitable relief

(“Complaint”) as follows:

                                       INTRODUCTION

       On July 13, 2020, the FTC filed its Complaint under seal in this action. See ECF No. 2. On

the same date, the FTC filed an ex parte motion for a temporary restraining order (“TRO”) with

an asset freeze, appointment of a receiver, and other equitable relief, as well as an order to show

cause why a preliminary injunction should not be issued. See ECF No. 4. This Court granted the

FTC’s motion for a TRO, froze Defendants’ assets, and appointed a receiver on July 17, 2020. See

ECF No. 18. The Court held oral arguments on August 11, 2020 on the pending application for

                                                 1
Preliminary Injunction. See ECF No. 40. On August 14, 2020, the Court deferred on ruling on

issuing a preliminary injunction, and, instead, with the consent of Defendants, extended the TRO

until September 14, 2020, with certain modifications. See ECF No. 42 at 3. In addition, the Court

found proper the unfreezing of funds unrelated to the alleged scheme, derived from employment

of a non-party family member, or directed deposits from employment unrelated to the alleged

scheme. Id. at 4. The parties are currently working towards a stipulation to a preliminary injunction

to unfreeze and release such personal assets with the consent of the Receiver and the FTC.

       As discussed in a letter dated August 14, 2020, the FTC has consented to extend the time

to answer the Complaint until September 3, 2020. See ECF No. 43. Pursuant to this agreement,

Defendants file this Answer to the Complaint in a timely manner.

                RESPONSE TO PLAINTIFF’S FACTUAL ALLEGATIONS

1.     Responding to Paragraph 1 of the Complaint, Defendants state that the allegations in this

       paragraph are legal conclusions to which no response is required. To the extent a response

       is required, Defendants deny all allegations and deny that any relief in any amount or nature

       whatsoever is warranted.

2.     Responding to Paragraph 2 of the Complaint, Defendants state that the allegations in this

       paragraph are legal conclusions to which no response is required. To the extent a response

       is required, Defendants deny all allegations in this paragraph.

3.     Responding to Paragraph 3 of the Complaint, Defendants state that the allegations in this

       paragraph are legal conclusions to which no response is required. To the extent a response

       is required, Defendants admit that venue is proper in the District of South Carolina.




                                                 2
4.   Responding to Paragraph 4 of the Complaint, Defendants state that the allegations in this

     paragraph are legal conclusions to which no response is required. To the extent a response

     is required, Defendants deny all allegations in this paragraph.

5.   Responding to Paragraph 5 of the Complaint, Defendants state that the allegations in this

     paragraph are legal conclusions to which no response is required. To the extent a response

     is required, Defendants deny all allegations in this paragraph.

6.   Responding to Paragraph 6 of the Complaint, Defendants admit that Absolute Financial is

     a South Carolina limited liability company with its principal place of business at

     1646 Highway 160 West, Suite 8150, Fort Mill, South Carolina. Absolute Financial admits

     that it engaged in the collection or the attempted collection of debts from consumers in this

     District and throughout the United States.

7.   Responding to Paragraph 7 of the Complaint, Defendants admit that Absolute Financial

     Recovery is a South Carolina limited liability company with its principal place of business

     at 1117 Highway 9 Bypass West, Lancaster, South Carolina. Absolute Financial Recovery

     admits it has engaged in the collection or the attempted collection of debts from consumers

     in this District and throughout the United States.

8.   Responding to Paragraph 8 of the Complaint, Defendants admit that AFSR Global is a

     South Carolina limited liability company with its principal place of business at

     1129 Lancaster Bypass West, Suite C, Lancaster, South Carolina. AFSR Global admits that

     it has engaged in the collection or the attempted collection of debts from consumers in this

     District and throughout the United States.

9.   Responding to Paragraph 9 of the Complaint, Defendants admit that Ms. Elam was an

     owner, officer, director, or manager of Absolute Financial Recovery and AFSR Global.



                                              3
      Ms. Elam admits that she is an authorized signatory on certain bank accounts. Ms. Elam

      admits that she is a registrant for Defendants’ telecommunications services. Ms. Elam

      admits that she has transacted business in this District and throughout the United States.

      As to all other allegations contained in Paragraph 9 of the Complaint, Ms. Elam denies

      such allegations.

10.   Responding to Paragraph 10 of the Complaint, Defendants deny that Ms. Neely was an

      actual owner, officer, director, or manager of Absolute Financial. Ms. Neely denies that

      she is an authorized signatory on its bank accounts. Ms. Neely denies that she has

      formulated, directed, controlled, or had the authority to control the acts and practices of

      Absolute Financial. Ms. Neely admits that she participated in the acts and practices of

      Absolute Financial only insofar as she was a human resources (“HR”) employee for

      Absolute Financial. In this HR role only, Ms. Neely admits that she transacted business in

      the District and throughout the United States. As to all other allegations contained in

      Paragraph 10 of the Complaint, Ms. Neely denies such allegations.

11.   Responding to Paragraph 11 of the Complaint, Defendants Absolute Financial, Absolute

      Financial Recovery, and AFSR Global (“Corporate Defendants”) deny that they have

      operated as a common enterprise while engaging in the unlawful acts and practices alleged

      in the Complaint. Corporate Defendants deny that they have conducted the business

      practices described in the Complaint through an interrelated network of companies that

      have common ownership, officers, managers, business functions, employees, and office

      locations, and that commingled funds. Corporate Defendants deny that each of them is

      jointly and severally liable for the acts and practices alleged in the Complaint. Ms. Elam

      and Ms. Neely deny that they have formulated, directed, controlled, had the authority to



                                               4
      control, or participated in the acts and practices of the Corporate Defendants that constitute

      the common enterprise.

12.   Responding to Paragraph 12 of the Complaint, Defendants state that the allegations in this

      paragraph are legal conclusions to which no response is required. To the extent a response

      is required, Defendants deny all allegations in this paragraph.

13.   Responding to Paragraph 13 of the Complaint, Defendants deny that they engaged in a

      scheme to collect and process payments for debts that consumers do not actually owe or

      that Defendants do not have authority to collect. Defendants deny that there was any

      scheme predicated on convincing consumers that a lawsuit has been, or will soon be, filed

      against them and will result in dire consequences unless consumers pay Defendants

      promptly.

14.   Responding to Paragraph 14 of the Complaint, Defendants lack knowledge or information

      sufficient to form a belief as to the truth of all allegations contained in Paragraph 14 of the

      Complaint, and therefore deny the same.

15.   Responding to Paragraph 15 of the Complaint, Defendants lack knowledge or information

      sufficient to form a belief as to the truth of all allegations contained in Paragraph 15 of the

      Complaint, and therefore deny the same.

16.   Responding to Paragraph 16 of the Complaint, Defendants lack knowledge or information

      sufficient to form a belief as to the truth of all allegations contained in Paragraph 16 of the

      Complaint, and therefore deny the same.

17.   Responding to Paragraph 17 of the Complaint, Defendants lack knowledge or information

      sufficient to form a belief as to the truth of all allegations contained in Paragraph 17 of the

      Complaint, and therefore deny the same.



                                                5
18.   Responding to Paragraph 18 of the Complaint, Defendants lack knowledge or information

      sufficient to form a belief as to the truth of all allegations contained in Paragraph 18 of the

      Complaint, and therefore deny the same.

19.   Responding to Paragraph 19 of the Complaint, Defendants lack knowledge or information

      sufficient to form a belief as to the truth of all allegations contained in Paragraph 19 of the

      Complaint, and therefore deny the same.

20.   Responding to Paragraph 20 of the Complaint, Defendants lack knowledge or information

      sufficient to form a belief as to the truth of all allegations contained in Paragraph 20 of the

      Complaint, and therefore deny the same.

21.   Responding to Paragraph 21 of the Complaint, Defendants lack knowledge or information

      sufficient to form a belief as to the truth of all allegations contained in Paragraph 21 of the

      Complaint, and therefore deny the same.

22.   Responding to Paragraph 22 of the Complaint, Defendants lack knowledge or information

      sufficient to form a belief as to the truth of all allegations contained in Paragraph 22 of the

      Complaint, and therefore deny the same.

23.   Responding to Paragraph 23 of the Complaint, Defendants admit that they are not a law

      firm. As to all other allegations contained in Paragraph 23 of the Complaint, Defendants

      lack knowledge or information sufficient to form a belief as to the truth of all allegations,

      and therefore deny the same.

24.   Responding to Paragraph 24 of the Complaint, Defendants deny that consumers did not

      owe the debt. Defendants deny that they were not authorized to collect on the debt. As to

      all other allegations contained in Paragraph 24 of the Complaint, Defendants lack




                                                6
      knowledge or information sufficient to form a belief as to the truth of all allegations, and

      therefore deny the same.

25.   Responding to Paragraph 25 of the Complaint, Defendants lack knowledge or information

      sufficient to form a belief as to the truth of all allegations contained in Paragraph 25 of the

      Complaint, and therefore deny the same.

26.   Responding to Paragraph 26 of the Complaint, Defendants lack knowledge or information

      sufficient to form a belief as to the truth of all allegations contained in Paragraph 26 of the

      Complaint, and therefore deny the same.

27.   Responding to Paragraph 27 of the Complaint, Defendants lack knowledge or information

      sufficient to form a belief as to the truth of all allegations contained in Paragraph 27 of the

      Complaint, and therefore deny the same.

28.   Responding to Paragraph 28 of the Complaint, Defendants deny all allegations in this

      paragraph.

29.   Responding to Paragraph 29 of the Complaint, Defendants deny all allegations in this

      paragraph.

                      ALLEGED VIOLATIONS OF THE FTC ACT

30.   Responding to Paragraph 30 of the Complaint, Defendants state that the allegations in this

      paragraph are legal conclusions to which no response is required. To the extent a response

      is required, Defendants deny all allegations in this paragraph.

31.   Responding to Paragraph 31 of the Complaint, Defendants state that the allegations in this

      paragraph are legal conclusions to which no response is required. To the extent a response

      is required, Defendants deny all allegations in this paragraph.




                                                7
                                           COUNT I

         False or Unsubstantiated Representations That Consumers Owe Debts

32.   Responding to Paragraph 32 of the Complaint, Defendants deny all allegations in this

      paragraph.

33.   Responding to Paragraph 33 of the Complaint, Defendants deny all allegations in this

      paragraph.

34.   Responding to Paragraph 34 of the Complaint, Defendants deny all allegations in this

      paragraph.

                                           COUNT II

               False or Misleading Representations Regarding Legal Action

35.   Responding to Paragraph 35 of the Complaint, Defendants admit that they are not a law

      firm. As to all other allegations contained in Paragraph 35 of the Complaint, Defendants

      lack knowledge or information sufficient to form a belief as to the truth of all allegations,

      and therefore deny the same.

36.   Responding to Paragraph 36 of the Complaint, Defendants admit that they are not a law

      firm. As to all other allegations contained in Paragraph 36 of the Complaint, Defendants

      lack knowledge or information sufficient to form a belief as to the truth of all allegations,

      and therefore deny the same.

37.   Responding to Paragraph 37 of the Complaint, Defendants lack knowledge or information

      sufficient to form a belief as to the truth of all allegations contained in Paragraph 37 of the

      Complaint, and therefore deny the same.




                                                8
                       ALLEGED VIOLATIONS OF THE FDCPA

38.   Responding to Paragraph 38 of the Complaint, Defendants state that the allegations in this

      paragraph are legal conclusions to which no response is required. To the extent a response

      is required, Defendants deny all allegations in this paragraph.

39.   Responding to Paragraph 39 of the Complaint, Defendants state that the allegations in this

      paragraph are legal conclusions to which no response is required. To the extent a response

      is required, Defendants deny all allegations in this paragraph.

40.   Responding to Paragraph 40 of the Complaint, Defendants state that the allegations in this

      paragraph are legal conclusions to which no response is required. To the extent a response

      is required, Defendants deny all allegations in this paragraph.

41.   Responding to Paragraph 41 of the Complaint, Defendants state that the allegations in this

      paragraph are legal conclusions to which no response is required. To the extent a response

      is required, Defendants deny all allegations in this paragraph.

42.   Responding to Paragraph 42 of the Complaint, Defendants admit that Corporate

      Defendants were in the business of debt collecting. Ms. Elam admits that she was the actual

      owner of the Corporate Defendants. Ms. Neely denies that she was in the business of debt

      collecting. Ms. Neely admits that she was employed only to do HR work.

43.   Responding to Paragraph 43 of the Complaint, Defendants admit that this appears to

      accurately summarize a portion of the contents of 15 U.S.C. § 1692d. The remaining

      allegations in this paragraph constitute legal conclusions to which no response is required.

      To the extent a response is required, Defendants deny all allegations.

44.   Responding to Paragraph 44 of the Complaint, Defendants admit that this appears to

      accurately summarize a portion of the contents of 15 U.S.C. § 1692e. The remaining



                                               9
      allegations in this paragraph constitute legal conclusions to which no response is required.

      To the extent a response is required, Defendants deny all allegations.

45.   Responding to Paragraph 45 of the Complaint, Defendants admit that this appears to

      accurately summarize a portion of the contents of 15 U.S.C. § 1692g. The remaining

      allegations in this paragraph constitute legal conclusions to which no response is required.

      To the extent a response is required, Defendants deny all allegations.

46.   Responding to Paragraph 46 of the Complaint, Defendants state that the allegations in this

      paragraph are legal conclusions to which no response is required. To the extent a response

      is required, Defendants deny all allegations in this paragraph.

                                        COUNT III
                                 Abusive Collection Practices

47.   Responding to Paragraph 47 of the Complaint, Defendants lack knowledge or information

      sufficient to form a belief as to the truth of all allegations contained in Paragraph 47 of the

      Complaint, and therefore deny the same.

                                         COUNT IV
                             False or Misleading Representations

48.   Responding to Paragraph 48 of the Complaint, Defendants deny all allegations in this

      paragraph.

                                          COUNT V
                            Failure to Provide a Validation Notice

49.   Responding to Paragraph 49 of the Complaint, Defendants lack knowledge or information

      sufficient to form a belief as to the truth of all allegations contained in Paragraph 49 of the

      Complaint, and therefore deny the same.




                                                10
                                 ALLEGED CONSUMER INJURY

50.        Responding to Paragraph 50 of the Complaint, Defendants deny all allegations in this

           paragraph.

                            THIS COURT’S POWER TO GRANT RELIEF

51.        Responding to Paragraph 51, Defendants state that the allegations in this paragraph are

           legal conclusions to which no response is required. To the extent a response is required,

           Defendants deny all allegations in this paragraph.

52.        Responding to Paragraph 52, Defendants state that the allegations in this paragraph are

           legal conclusions to which no response is required. To the extent a response is required,

           Defendants deny all allegations in this paragraph.

                                         GENERAL DENIAL

           Defendants deny all allegations contained in the Complaint that are not specifically

admitted hereinabove, including, but not limited to, Plaintiff’s demands and prayers for relief.

                             AFFIRMATIVE AND OTHER DEFENSES

           In further response to the Complaint, Defendants expressly incorporate by reference its

responses to the allegations set forth in Paragraphs 1-52 of the Complaint as if set forth verbatim

herein and further sets forth the affirmative defenses below. By pleading the following as

affirmative defenses, Defendants do not concede that they bear the burden to establish the factual

bases thereof and does not intend to shift the burden of proof under applicable law or otherwise to

relieve Plaintiff of any burden to establish the elements of their prima facie case.

                                          FIRST DEFENSE

      1.      Plaintiff’s Complaint fails, in whole or in part, to state a claim upon which relief can

              be granted.



                                                   11
                                SECOND DEFENSE

2.   Plaintiff’s claims are barred, in whole or in part, because Defendants did not ratify or

     otherwise aid, abet, incite, or coerce unlawful conduct, if any.

                                    THIRD DEFENSE

3.   Plaintiff’s claims are barred, in whole or in part, because consumers have suffered no

     damages.

                                FOURTH DEFENSE

4.   Defendants are not legally responsible for acts or omissions allegedly undertaken by

     employees and others to the extent that those acts or omissions prove to have been

     undertaken outside the scope of employment or authority, as criminal acts, in secret,

     and/or without the knowledge of persons having legally sufficient levels of

     responsibility or authority.

                                    FIFTH DEFENSE

5.   Plaintiff’s claims are barred, or their recovery should otherwise be offset, by the after-

     acquired evidence doctrine, if applicable.

                                    SIXTH DEFENSE

6.   Plaintiff’s claims are barred, in whole or in part, because Plaintiff’s alleged damages

     are speculative, uncertain, and hypothetical.

                               SEVENTH DEFENSE

7.   To the extent Plaintiff’s claims are barred by applicable limitations, laches, waiver,

     and/or estoppel, Defendants assert such defenses.




                                          12
                                       EIGHTH DEFENSE

   8.       Plaintiff’s claims are barred due to Defendants good faith efforts to comply with all

            applicable laws and statutes.

                                        NINTH DEFENSE

   9.       Plaintiff’s claims are barred by Defendants’ right to communicate commercial speech

            under the First Amendment.

                                        TENTH DEFENSE

   10.      There is no danger of recurrence of alleged similar violations and the Plaintiff’s

            requested relief is not reasonably related to the alleged violations.

                                     ELEVENTH DEFENSE

   11.      The Complaint seeks overlapping and duplicative relief.

                         RESERVATION OF FURTHER DEFENSES

         Defendants hereby give notice that they may rely upon other applicable affirmative

defenses of which they become aware during discovery in this case and hereby reserve the right to

amend this Answer to assert any such defenses.

         WHEREFORE, having fully answered Plaintiff’s Complaint, Defendants respectfully pray

for judgment in their favor and that Plaintiff takes nothing from Defendants by virtue of the

Complaint, that Plaintiff’s claims be dismissed in total with prejudice, that Defendants be awarded

the costs of suit herein, and that Defendants be granted such other and further relief as the Court

may deem just and proper.




                                                  13
                           Respectfully submitted,


                           s/ Mark C. Moore
                           Mark C. Moore (Fed. I.D. # 4956)
                           NEXSEN PRUET, LLC
                           1230 Main Street, Suite 700 (29201)
                           Post Office Drawer 2426
                           Columbia, SC 29202
                           Telephone: (803) 540-2146
                           Facsimile: (803) 727-1458
                           MMoore@nexsenpruet.com

                           Attorneys for Defendants


September 3, 2020
Columbia, South Carolina




                           14
